DETAILED ACTION
Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is an Allowability Notice addressing applicants response dated 27th July 2022.  Claim(s) 1-2 and 5-6  were amended; Claim(s) 3-4 and 7-8  were cancelled; and no new Claim(s) were added; therefore, Claim(s) 1-2 and 5-6 are pending and addressed below.  The Examiner appreciates the courtesies extended by applicant throughout prosecution.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (CN) 201811609716.6 filed on 27th December, 2018.

Response to Arguments
Applicant’s arguments (Remarks Pg. 7) with respect to the amendment of Claim(s) 1-2 and 5-6, and cancellation of 3-4 and 7-9; have been fully considered.

Applicant’s arguments (Remarks Pg. 7) with respect to the objection to the drawing have been fully considered in view of the amendment; therefore, the objection has been withdrawn.

Applicant’s arguments (Remarks Pg. 7) with respect to the objection to the specification have been fully considered in view of the amendment; therefore, the objection has been withdrawn.

Applicant’s arguments (Remarks Pg. 7-9) with respect to the rejection(s) of the Claim(s) under AlA 35 U.S.C. §112(a); have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection(s) has been withdrawn.

Applicant’s arguments (Remarks Pg. 9-13) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. §102(a)(1); have been fully considered and are persuasive based on the amended Claim; therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claim(s) 1 and 5; and Dependent Claim(s) 2 and 6, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations, “determining an area of a sound velocity profile based on the depth value of the transmitting point and the depth value of the receiving point according to a formula:                     
                        
                            
                                S
                            
                            
                                α
                            
                        
                        =
                        
                            
                                ∫
                                
                                    
                                        
                                            z
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            
                                c
                                
                                    
                                        z
                                    
                                
                                d
                                z
                                ,
                            
                        
                    
                 wherein                     
                        
                            
                                S
                            
                            
                                α
                            
                        
                    
                 is the area of the sound velocity profile, z0 is the depth of the transmitting point, zB is the depth of the receiving point, and c(z) is a sound velocity profile between the depth of the transmitting point and the depth of the receiving point;  determining the sound velocity gradient based on the area of the sound velocity profile according to the formula:                     
                        g
                        =
                        
                            
                                2
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                    
                                                        b
                                                    
                                                
                                                -
                                                
                                                    
                                                        z
                                                    
                                                    
                                                        0
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                         
                        
                            
                                s
                            
                            
                                α
                            
                        
                        -
                        
                            
                                
                                    
                                        2
                                        c
                                    
                                    
                                        0
                                    
                                
                            
                            
                                
                                    
                                        z
                                    
                                    
                                        B
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                z
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                         
                    
                ; wherein,                     
                        g
                    
                 is the sound velocity gradient, z0 is the depth of the transmitting point, zB is the depth of the receiving point, c0 is a sound velocity at z0, and                     
                        
                            
                                s
                            
                            
                                α
                            
                        
                    
                 is the area of the sound velocity profile; and determining the horizontal distance between the transmitting point and the receiving point based on the sound velocity gradient according to a formula:                     
                        X
                        =
                         
                        
                            
                                1
                            
                            
                                g
                            
                        
                        
                            
                                
                                    (
                                    
                                        
                                            c
                                            0
                                            e
                                        
                                        
                                            t
                                            g
                                        
                                    
                                    -
                                    c
                                    )
                                    (
                                    c
                                    0
                                    -
                                    
                                        
                                            c
                                            e
                                        
                                        
                                            t
                                            g
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            t
                                            g
                                        
                                    
                                
                            
                        
                    
                 ; wherein, X is the horizontal distance,                     
                        g
                    
                 is the sound velocity gradient, c0 is a sound velocity at the depth of the transmitting point, c is a sound velocity at the depth of the receiving point, and t is a propagation time from the transmitting point to the receiving point”, in combinations with the claim(s), were not found in the prior art.

Regarding Independent Claim 5, the amended claimed limitations, “determining an area of a sound velocity profile based on the depth value of the transmitting point and the depth value of the receiving point according to a formula:                     
                        
                            
                                S
                            
                            
                                α
                            
                        
                        =
                        
                            
                                ∫
                                
                                    
                                        
                                            z
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            
                                c
                                
                                    
                                        z
                                    
                                
                                d
                                z
                                ,
                            
                        
                    
                 wherein                     
                        
                            
                                S
                            
                            
                                α
                            
                        
                    
                 is the area of the sound velocity profile, z0 is the depth of the transmitting point, zB is the depth of the receiving point, and c(z) is a sound velocity profile between the depth of the transmitting point and the depth of the receiving point;  determining the sound velocity gradient based on the area of the sound velocity profile according to the formula:                     
                        g
                        =
                        
                            
                                2
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        z
                                                    
                                                    
                                                        b
                                                    
                                                
                                                -
                                                
                                                    
                                                        z
                                                    
                                                    
                                                        0
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                         
                        
                            
                                s
                            
                            
                                α
                            
                        
                        -
                        
                            
                                
                                    
                                        2
                                        c
                                    
                                    
                                        0
                                    
                                
                            
                            
                                
                                    
                                        z
                                    
                                    
                                        B
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                z
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                         
                    
                ; wherein,                     
                        g
                    
                 is the sound velocity gradient, z0 is the depth of the transmitting point, zB is the depth of the receiving point, c0 is a sound velocity at z0, and                     
                        
                            
                                s
                            
                            
                                α
                            
                        
                    
                 is the area of the sound velocity profile; and determining the horizontal distance between the transmitting point and the receiving point based on the sound velocity gradient according to a formula:                     
                        X
                        =
                         
                        
                            
                                1
                            
                            
                                g
                            
                        
                        
                            
                                
                                    (
                                    
                                        
                                            c
                                            0
                                            e
                                        
                                        
                                            t
                                            g
                                        
                                    
                                    -
                                    c
                                    )
                                    (
                                    c
                                    0
                                    -
                                    
                                        
                                            c
                                            e
                                        
                                        
                                            t
                                            g
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            t
                                            g
                                        
                                    
                                
                            
                        
                    
                 ; wherein, X is the horizontal distance,                     
                        g
                    
                 is the sound velocity gradient, c0 is a sound velocity at the depth of the transmitting point, c is a sound velocity at the depth of the receiving point, and t is a propagation time from the transmitting point to the receiving point”, in combinations with the claim(s), were not found in the prior art.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645